       Case 1:15-cr-00667-KPF Document 591 Filed 05/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                            15 Cr. 667-6 (KPF)

MAURICE SESSUM,                                          ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On April 20, 2020 Maurice Sessum, pro se, filed a motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (See Dkt. #579,

580). The Government filed a letter brief in opposition on April 23, 2020. (Dkt.

#582). The same day, the Court held that because Sessum had failed to

exhaust his administrative remedies as required by 18 U.S.C. § 3582(c)(1)(A),

the Court would not consider his motion at that time. (Dkt. #584). The Court

ordered Sessum to notify the Court of the date upon which he submitted his

request for compassionate release to the Warden at the Lewisburg Federal

Prison Camp. (See id.).

      On May 14, 2020, the Court received, from Sessum, a renewed motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). The motion

was docketed on May 15, 2020. (Dkt. #590). In his motion, Sessum indicates

that he submitted his request to the Warden of Lewisburg prison on April 14,

2020 and that he has not received a response from the Warden. (Id. at 2).

      Accordingly, the Government is hereby ORDERED to respond to

Sessum’s renewed motion on or before May 22, 2020.
      Case 1:15-cr-00667-KPF Document 591 Filed 05/15/20 Page 2 of 2



    SO ORDERED.

Dated: May 15, 2020
       New York, New York

                                                    KATHERINE POLK FAILLA
                                                   United States District Judge




 A copy of this Order was mailed by Chambers to:
 Maurice Sessum
 Reg. No. 24456-055
 Lewisburg Federal Prison Camp
 P.O. Box 2000
 Lewisburg, PA 17837
